DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
 
Claim Objections
	In light of the amendment filed 7/5/22, the objection to claim 19 for informalities is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0033354) in view of Jung et al. (US 2012/0161805).

	Regarding claim 1, Lee discloses a display device, comprising: a substrate comprising a display area and a non-display area disposed near the display area (abstract, fig. 1, DA, NDA, ¶ 23-24);
	a plurality of pixels disposed in the display area (fig. 1, pixels P, ¶ 23-24);
	a plurality of signal lines disposed on the substrate and connected to the pixels (fig. 1, ¶ 23-31);
	and a pad portion disposed in the non-display area and comprising a plurality of pads (fig. 1, ¶ 23-30; see also ¶ 5),
	wherein the signal lines comprise: a first crack detecting line directly electrically connected to a first test voltage pad, and extending around the non-display area between the first node and the second node (fig. 1, CD1 connected to VP1, ¶ 23-31);
	and a first data line comprising a first end connected to a first transistor connected to the first crack detecting line at the second node, and a second end connected to corresponding pixels from among the plurality of pixels (fig. 1, D2 connected to T2, ¶ 23-30).
	Lee fails to disclose a first crack detecting line directly electrically connected to a first pad at a first node and directly electrically connected to a second pad at a second node.
	Jung teaches a first crack detecting line directly electrically connected to a first pad at a first node and directly electrically connected to a second pad at a second node (fig. 4, e.g., test pad 141 directly electrically connected to pads 151 and 156, see ¶ 54-68).
	Lee and Jung are both directed to testing display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Lee with the pad connections of Jung since such a modification provides a display having high reliability and low price (Jung, ¶ 7-9).

	Regarding claim 2, Lee discloses wherein the signal lines further comprise: a plurality of second data lines, each comprising a first end connected to the first crack detecting line through a corresponding one of a plurality of second transistors and a second end connected to corresponding pixels from among the plurality of pixels (fig. 1, D1, D3, etc., ¶ 23-30).

	Regarding claim 3, Lee discloses wherein the signal lines further comprise: a control line connected to gates of the first transistor and the second transistors (fig. 1, TP connected to gates of T1-To, ¶ 27).

	Regarding claim 4, Lee discloses wherein a crack of the first crack detecting line is detected by applying an enable-level voltage to the control line and applying a black gray voltage to the first test voltage pad (figs. 3-5, ¶ 50-61).

	Regarding claim 7, Lee discloses wherein the signal lines further comprise: a first test voltage line comprising a first end connected to the first test voltage pad at the first node and a second end connected to the second transistors, wherein the first test voltage line has a resistance corresponding to a line resistance of the first crack detecting line (figs. 1-2, ML1, ¶ 30, ¶ 42-45).

	Regarding claim 8, Lee discloses wherein the resistance of the first test voltage line is proportional to a magnitude of the line resistance (figs. 1-2, ¶ 30, ¶ 42-45).

	Regarding claim 9, Lee discloses wherein the non-display area comprises a bendable area (figs. 1-2, ¶ 23),
	and the signal lines comprise: a second crack detecting line connected to a second test voltage pad and a third pad at a third node, connected to a fourth pad at a fourth node, and extending around the bendable area between the third node and the fourth node (figs. 1-2, ¶ 5, ¶ 23-40, CD2 connected to VP2 and DPo, also connected to DPo-1);
	and a second data line comprising a first end connected to a second transistor connected to the second crack detecting line at the third node, and a second end connected to corresponding pixels from among the plurality of pixels (figs. 1-2, ¶ 23-40, e.g., DPo connected to To).

	Regarding claim 10, Lee discloses wherein the first crack detecting line and the second crack detecting line respectively comprise a line reciprocating in a zigzag pattern along at least one side of the display area (figs. 1-2, ¶ 31, ¶ 41).

	Regarding claim 18, Lee discloses a display device, comprising: a substrate comprising a display area and a non-display area disposed near the display area, wherein the non-display area comprises a bendable area (fig. 1, DA, NDA, ¶ 23-24);
	a plurality of pixels disposed in the display area (fig. 1, pixels P, ¶ 23-24);
	a plurality of signal lines disposed on the substrate and connected to the pixels (fig. 1, ¶ 23-31),
	wherein the signal lines comprise: a plurality of data lines connected to the pixels (fig. 1, ¶ 23-31, D1-Dm);
	a first crack detecting line connected to a first data line from among the plurality of data lines through a first transistor, wherein the first crack detecting line is disposed in a portion of the non-display area that excludes the bendable area (fig. 1, CD1 connected to D2 via T2, ¶ 23-31);
	a second crack detecting line connected to a second data line from among the plurality of data lines through a second transistor, wherein the second crack detecting line is disposed in the bendable area (fig. 1, CD2 connected to Dm-1 via To-1, ¶ 23-31);
	and a control line connected to a gate of the first transistor and a gate of the second transistor (fig. 1, TP connected to gates of T1-To, ¶ 27),
	wherein the first crack detecting line comprises a plurality of lines extending in a first direction, and at least one of the lines is disposed between a line disposed nearest to an edge of the substrate and a line disposed farthest from an edge of the substrate (figs. 1-2, ¶ 31, ¶ 41),
	a first test voltage pad disposed in the non-display area and directly electrically connected to the first crack detecting line at a first node (fig. 1, VP1, ¶ 23-31),
	Lee fails to disclose a data driving integrated circuit (IC) disposed in the non-display area and directly electrically connected to the first crack detecting line at the first node.
	Jung teaches a data driving integrated circuit (IC) disposed in the non-display area and directly electrically connected to the first crack detecting line at the first node (fig. 4, e.g., test pad 141 directly electrically connected to pad 151, see ¶ 54-68).
	Lee and Jung are both directed to testing display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Lee with the pad connections of Jung since such a modification provides a display having high reliability and low price (Jung, ¶ 7-9).

Claims 5, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung as applied to claims 3 and 18 above, and further in view of Sasaki (US 2009/0057925).

	Regarding claim 5, Lee discloses a first additional pad connected to the first pad; and a second additional pad connected to the second pad, wherein the first and second additional pads are disposed in the non-display area (figs. 1-2, ¶ 5, ¶ 25-27, ¶ 35-37).
	Lee in view of Jung fails to disclose wherein, while a disable-level voltage is applied to the control line, a resistance of the first crack detecting line is measured using the first additional pad and the second additional pad.
	Sasaki teaches wherein, while a disable-level voltage is applied to the control line, a resistance of the first crack detecting line is measured using the first additional pad and the second additional pad (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).
	Lee in view of Jung and Sasaki are both directed to crack detection for peripheral wirings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Lee in view of Jung with the crack detection of Sasaki since such a modification provides easy confirmation of a crack in the wiring (Sasaki, ¶ 51).

	Regarding claim 6, Lee discloses a data driving integrated circuit (IC) connected to the pad portion (¶ 34).
	Sasaki further teaches wherein the first test voltage pad, the first additional pad, and the second additional pad are in a floating state (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).

	Regarding claim 19, Lee discloses a second test voltage pad disposed in the non-display area and connected to the second crack detecting line (fig. 1, VP2, ¶ 23-31);
	wherein the data driving IC is further connected to the second crack detecting line (¶ 34).
	Lee in view of Jung fails to disclose the first and second test voltage pads are in a floating state.
	Sasaki teaches the first and second test voltage pads are in a floating state (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).
	Lee in view of Jung and Sasaki are both directed to crack detection for peripheral wirings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Lee in view of Jung with the crack detection of Sasaki since such a modification provides easy confirmation of a crack in the wiring (Sasaki, ¶ 51).

	Regarding claim 20, Sasaki further teaches wherein the data driving IC measures a resistance of the first crack detecting line and a resistance of the second crack detecting line (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).

Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2016/0260367) in view of Lee.

	Regarding claim 11, Kwak discloses a method for manufacturing a display device, comprising: manufacturing a display panel (figs. 1-2, ¶ 6-11, ¶ 62);
	testing for a crack in the display panel using a first set of pads before mounting a driving integrated circuit (IC) to the display panel (figs. 1-2, fig. 8, ¶ 58-63, pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals; see also ¶ 65-73, ¶ 137);
	mounting the driving IC to the display panel (figs. 4-5, fig. 8, ¶ 93-104, ¶ 137);
	a second set of pads spaced apart from the first set of pads in plan view (figs. 1-2, fig. 8, ¶ 58-63, pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals; see also ¶ 65-73, ¶ 137);
	and testing for a crack in the display panel again, after mounting the driving IC to the display panel, using the driving IC and the second set of pads (figs. 4-5, fig. 8, ¶ 58-63, pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals; ¶ 93-104, ¶ 137).
	Kwak fails to explicitly disclose mounting the driving IC to the display panel using a second set of pads spaced apart from the first set of pads in plan view.
	Lee teaches mounting the driving IC to the display panel using a second set of pads spaced apart from the first set of pads in plan view (fig. 1, ¶ 33-34, source drive IC connected to data pads DP).
	Kwak and Lee are both directed to display devices for detecting cracks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Kwak with the display of Lee since such a modification provides that the data lines may receive the data voltages (Lee, ¶ 34), provides determination of whether the display is cracked based on whether the data lines are broken or whether the resistance of a crack detection line outside the display area changes (Lee, ¶ 80) and determines whether a display is cracked when a bright line appears (Lee, ¶ 80).

	Regarding claim 12, Kwak discloses a plurality of pads including the first set of pads and the second set of pads (figs. 1-2, fig. 8, ¶ 58-63, pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals; see also ¶ 65-73, ¶ 137).
	As discussed above with respect to claims 1-3, Lee further teaches wherein manufacturing the display panel comprises: forming a plurality of pixels in a display area of a substrate, wherein the substrate comprises the display area and a non-display area disposed near the display area; forming a plurality of signal lines on the substrate, wherein the signal lines are electrically connected to the pixels; and forming a pad portion in the non-display area, wherein the pad portion comprises a plurality of pads, wherein the signal lines comprise: a first crack detecting line to detect a crack in the display panel, the first crack detecting line electrically connected to a first test voltage pad and a first pad at a first node, electrically connected to a second pad at a second node [see Lee, fig. 1, CD1 connected to VP1 and TP, also connected to DP, ¶ 23-31], and extending around the non-display area between the first node and the second node; a first data line comprising a first end electrically connected to a first transistor electrically connected to the first crack detecting line at the second node, and a second end electrically connected to corresponding pixels from among the plurality of pixels (same rationale as claim 1);
	a plurality of second data lines, each comprising a first end electrically connected to the first crack detecting line through a corresponding one of a plurality of second transistors and a second end electrically connected to corresponding pixels from among the plurality of pixels (same rationale as claim 2);
	and a control line electrically connected to gates of the first transistor and the second transistors (same rationale as claim 3).
	
	Regarding claim 13, Kwak discloses measuring a resistance of the first crack detecting line when testing for the crack in the display panel again using the driving IC indicates that a crack has been detected (figs. 4-5, fig. 8, ¶ 93-104, ¶ 137).

	Regarding claim 14, Kwak discloses wherein measuring the resistance of the first crack detecting line comprises: applying a disable-level voltage to the control line; and measuring the resistance of the first crack detecting line using a first additional pad and a second additional pad while applying the disable-level voltage to the control line (figs. 1-2, fig. 8, ¶ 65-73, ¶ 137; see also figs. 4-5 and ¶ 93-104),
	wherein the first additional pad is electrically connected to the first pad, and the second additional pad is electrically connected to the second pad, wherein the first and second additional pads are disposed in the non-display area (figs. 1 and 8, ¶ 54, ¶ 63).

	Regarding claim 17, this claim is rejected under the same rationale as claim 4.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Lee as applied to claim 14 above, and further in view of Sasaki.

	Regarding claim 15, Kwak discloses wherein mounting the driving IC to the display panel comprises: connecting a data driving IC to the pad portion (figs. 4-5, fig. 8, ¶ 93-104, ¶ 137).
	Kwak in view of Lee fails to disclose wherein testing for a crack in the display panel again using the driving IC is performed while the first test voltage pad, the first additional pad, and the second additional pad are in a floating state.
	Sasaki teaches wherein testing for a crack in the display panel again using the driving IC is performed while the first test voltage pad, the first additional pad, and the second additional pad are in a floating state (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).
	Kwak in view of Lee and Sasaki are both directed to crack detection for peripheral wirings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Kwak in view of Lee with the crack detection of Sasaki since such a modification provides easy confirmation of a crack in the wiring (Sasaki, ¶ 51).

	Regarding claim 16, Sasaki further teaches wherein measuring the resistance of the first crack detecting line comprises: measuring, by the driving IC, the resistance of the first crack detecting line using the first pad and the second pad (¶ 33, ¶ 49-51, generation of crack checked by measuring resistance of wiring between pads, pads are floated to easily confirm disconnection of the wiring).

Response to Arguments
Applicant's arguments filed 7/5/22 with respect to claim 11 have been fully considered but they are not persuasive.  Applicant’s arguments regarding claim 11 (see Remarks, pp. 12-14) amount to a piecemeal analysis of the references and are not persuasive, as the rejection of the claim is based upon the combination of Kwak in view of Lee.
Further, Applicant argues with respect to Kwak that “[a]ll the pads listed in this paragraph constitute a “first set of pads,” and the Office Action (page 9) identifies “pad part 150” as this first set of pads” (Remarks, p. 13).  Examiner disagrees.  In fact, the Office Action states that “pad part 150 includes a plurality of pads P to transfer various driving powers and various driving signals”.  In other words, it is a certain plurality of these pads P which may be considered the “first set of pads” as is claimed.  Similarly, another plurality of these pads P may be considered the “second set of pads” as is claimed.  Examiner is not restricted to interpreting the entire pad part 150 as the first set of pads.
	Applicant’s argument that “there is no second set of pads separated from a first set of pads in Lee” (Remarks, p. 14) is both incorrect (see reasoning above, Examiner’s interpretation is not restricted to an entire pad part) and not germane (Lee is not relied upon to teach first and second sets of pads).
	Applicant further argues that “the Office Action identifies no paragraph in Lee where crack detection is performed after the source drive IC is mounted” (Remarks, p. 14).  Whether or not this is true, this argument is not germane as Lee is not relied upon to teach this limitation.
	Applicant further argues that “one of ordinary skill would not have been motivated to apply the teachings of Sasaki to … the display devices of either Kwak or Lee, given that the application of Sasaki would change the principle of operation of Lee and Kwak” (Remarks, p. 14).  However, no principle of operation has been identified or discussed and therefore this argument is not persuasive.  The various combinations of the references as discussed in the above rejection of the claims are proper.
	Applicant’s remaining arguments are moot in view of the new ground(s) of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626